Citation Nr: 0206424	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  96-46 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1954 to April 
1957.  

This appeal arises from a September 1996 rating decision of 
the St. Paul, Minnesota Regional Office (RO), which denied 
entitlement to service connection for PTSD.  The case was 
remanded from the Board to the RO in May 2000.  The case is 
once again before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The veteran did not engage in combat during his military 
service in Korea.

2.  There is no credible supporting evidence of record that 
the putative traumatic events as reported by the veteran 
occurred during his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 and 4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
In August 2001, VA promulgated regulations to implement the 
new law. 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law applies to all claims filed on or 
after the date of the law, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).    

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the September 1996 rating decision of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in the October 1996 
statement of the case, the RO notified the veteran of all 
regulations relating to his claim of service connection for 
PTSD, informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The new law and regulations also redefine the obligations of 
VA with respect to the duty to assist.   In particular, VA is 
now required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim, once the 
claimant submits a substantially complete application for 
benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In this regard, 
the Board observes that the RO requested additional stressor 
information from the veteran, complete records were obtained 
from the Socials Security Administration, all treatment 
records were obtained and all available information regarding 
the veteran's putative stressors was obtained from the Task 
Force and the National Personnel Records Center.  Moreover, 
the veteran provided testimony at a November 1996 personal 
hearing at the RO.

Although a VA examination was not provided to the veteran 
following the Board's May 2000 remand, the Board finds that, 
in light of the conclusion that evidence to corroborate the 
occurrence of an in-service stressor does not exist, a VA 
examination is unnecessary.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  In other 
words, obtaining more evidence showing a diagnosis of PTSD 
linked by an examiner to unverifiable in-service stressors 
would not be helpful.  It is the corroborating evidence that 
is missing in this case.  Therefore, the Board finds that the 
RO has satisfied the new duty to assist obligations.  For 
these reasons, under the circumstances of this case another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  There is no reasonable possibility that further 
development of the claim will assist in substantiating this 
claim.

The Board also notes that the veteran's service medical and 
personnel records (other than the DD 214) are not available.  
Thus, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this case, the RO repeatedly sought to procure 
any service medical and personnel records that might be 
available, but all efforts to include multiple requests to 
the Task Force and National Personnel Records Center were 
unsuccessful.  Accordingly, additional attempts to procure 
the service medical and personnel records are not necessary.

The veteran contends that he has currently suffers from PTSD 
as a result of exposure to stressors while serving in Korea 
during the Korean Era.

For the reasons and bases discussed below, the Board finds 
that the veteran was not exposed to a verifiable stressor.  
Consequently, this claim for service connection must be 
denied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

The regulation specifically concerning service connection for 
PTSD -- 38 C.F.R. § 3.304(f) - has been amended since the 
veteran's claim was filed in December 1995.  The Board must 
therefore consider whether or not the veteran will be 
prejudiced by the application of revised regulations.  Where 
the law or regulation changes after a claim has been filed or 
reopened, the version most favorable to the appellant should 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the reasons discussed below, the Board finds 
that the veteran is not prejudiced by application of the 
revised 38 C.F.R. § 3.304(f).

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

As revised in 1999, 38 C.F.R. § 3.304(f) provides in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The Board finds that the 
revised regulation is more beneficial to the veteran, as it 
does not require the objective standard of what constitutes a 
stressor.  

The amendment to 38 C.F.R. § 3.304(f), 67 Fed. Reg. 10330- 
10332 (March 7, 2002), effective on the date of publication, 
concerning the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault, does not affect the decision 
in this case, as the veteran's claim does not involve a 
situation of personal assault.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  The only medical evidence 
that could provide such information would be those records 
compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary."  
Id. (citing 58 Fed. Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99.  According to the opinion, which 
the Board is bound to follow, the ordinary meaning of the 
phrase "engaged in combat with the enemy" requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record contains medical evidence indicating 
that the veteran has been diagnosed with PTSD (to include the 
March 1996 report of VA psychiatric examination), diagnosed 
in accordance with 38 C.F.R. § 4.125(a).  The adequacy of his 
claimed stressors to support such a diagnosis must be 
presumed, to include the finding in the March 1996 
examination when the examiner concluded that the veteran 
suffered from PTSD secondary to multiple traumatic 
experiences while on active duty with the Army in Korea.

The record, moreover, contains no evidence which suggests 
that the veteran's disability from a neuropsychiatric 
disorder is attributable to any other diagnosis or is related 
to a stressor other than those he claims to have experienced 
during his active military service.  Therefore, the only 
remaining question before the Board is whether the claimed 
stressors have been adequately verified.

The veteran's DD 214 shows that his military occupational 
specialty was a crane shovel operator.  As noted above, 
despite repeated efforts, the veteran's service personnel 
records to include Form 20 (as reported in May 1998) are not 
available.  Several requests to the National Personnel 
Records Center (NPRC) for morning reports have only yielded 
two pages which do not contain probative evidence regarding 
inservice stressors.  The service medical records are 
unavailable, presumably having been destroyed during a fire 
at the NPRC in 1973.  The Board notes that it has neither 
been contended nor shown that the veteran was engaged in 
combat during service.  The DD 214 does not show that the 
veteran received an award or medal that denotes participation 
in combat.  Thus, the Board finds that the evidence does not 
show that the veteran participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality; that is, he did not engage in combat.  
See VAOPGCPREC 12-99.   

Due to the fact that the putative stressors are not related 
to combat, something more than the veteran's statements and 
lay testimony is needed to verify that the alleged stressors 
occurred in service.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau, 9 Vet. App. at 395 (1996).  Putative 
stressors as reported by the veteran include working as a 
crane operator in an ammunition dump with the knowledge that 
the dump could be blown up; having a Korean hold a gun to the 
veteran's head and pulling the trigger twice; walking with a 
service comrade named Robert Lochheart when a Korean ran both 
of them off the road either wounding or killing his service 
comrade; being on guard with a Korean soldier who the veteran 
found with his throat cut; and an occasion when the veteran 
was setting telephone poles while operating a crane when 
another man on the detail accidentally had his hand cut off 
when the veteran released a pole with the crane.  

In an attempt to corroborate the above putative stressors, a 
series of requests were made to the U.S. Armed Services 
Center for Research of Unit Records (hereinafter Task Force), 
formerly the U.S. Army & Joint Services Environmental Support 
Group.

A September 1997 letter from the Task Force noted that it 
could not "provide" stressors as it was impossible to 
determine who the veteran knew or what the veteran personally 
witnessed.  

A June 1998 letter from the Task Force indicates that the 
U.S. Army Crime Records Center had no documentation 
concerning the veteran or that a comrade was shot and 
seriously injured on top of a telephone pole.  U.S. Army 
casualty files did not list a Robert Lochheart as killed in 
Korea.  

An April 1999 letter from the Task Force indicates that 
research efforts had been coordinated with the U.S. Army 
Crime Records Center and the U.S. Army Mortuary Affairs 
Office.  Efforts to verify the putative stressor involving 
Robert Lochheart were unsuccessful.  

A final report in January 2002 from the Task Force indicates 
that research efforts had been coordinated with the NPRC.  A 
Morning Reports search had been conducted for the veteran's 
unit from April 1, 1955 to June 30, 1955 relative to the 
incidents reported by the veteran.  Morning reports did not 
mention a casualty with the last name of Lockhart, or a 
variation thereof, or an individual whose hand was cut off.  
The U.S. Army Crime Records Center found no documentation 
concerning a U.S. soldier being run down by a Korean truck 
during April and May 1955.  Further, the National Archives 
and Records Administration did not maintain unit records for 
the veteran's unit in 1955.

In the aggregate, the September 1997, June 1998, April 1999 
and January 2002 Task Force letters underscore the bottom 
line in the current case; that is, none of the veteran's 
putative stressors are capable of being verified despite 
exhaustive efforts by the U.S. Armed Services Center for 
Research of Unit Records, the U.S. Army Crime Records Center, 
the U.S. Army Mortuary Affairs Office, the NPRC and the 
National Archives and Records Administration. 

After examination of the record, the Board concludes that the 
evidence does not show that the alleged stressors occurred 
during the veteran's tour of duty in Korea.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for PTSD as the evidence does not contain 
evidence of a diagnosis of PTSD with a link between current 
symptoms of PTSD and a verified in-service stressor.


ORDER

Entitlement to service connection for PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

